Table of Contents Exhibit 8.1 SUBSIDIARIES OF CPFL ENERGIA S.A. Jurisdiction of Incorporation Companhia Paulista de Força e Luz Federative Republic of Brazil Companhia Piratininga de Força e Luz Federative Republic of Brazil Rio Grande Energia S.A. (RGE) Federative Republic of Brazil Companhia Luz e Força Santa Cruz (CPFL Santa Cruz) Federative Republic of Brazil Companhia Paulista de Energia Elétrica (CPFL Leste Paulista) Federative Republic of Brazil Companhia Sul Paulista de Energia (CPFL Sul Paulista) Federative Republic of Brazil Companhia Jaguari de Energia (CPFL Jaguari) Federative Republic of Brazil Companhia Luz e Força Mococa (CPFL Mococa) Federative Republic of Brazil CPFL Geração de Energia S.A. Federative Republic of Brazil CPFL Sul Centrais Elétricas Ltda. Federative Republic of Brazil CPFL Bionergia S.A. Federative Republic of Brazil CPFL Bio Formosa S.A. Federative Republic of Brazil CPFL Bio Buriti S.A. Federative Republic of Brazil CPFL Bio Pedra S.A. Federative Republic of Brazil CPFL Bio Ipê S.A. Federative Republic of Brazil Paulista Lajeado Energia S.A. ("Paulista Lajeado") Federative Republic of Brazil BAESA – Energética Barra Grande S.A. Federative Republic of Brazil ENERCAN – Campos Novos Energia S.A. Federative Republic of Brazil CERAN – Companhia Energética Rio das Antas Federative Republic of Brazil Foz do Chapecó Energia S.A. Federative Republic of Brazil Centrais Elétricas da Paraíba S.A. – EPASA Federative Republic of Brazil Santa Clara I Energia Renováveis Ltda Federative Republic of Brazil Santa Clara II Energia Renováveis Ltda Federative Republic of Brazil Santa Clara III Energia Renováveis Ltda Federative Republic of Brazil Santa Clara IV Energia Renováveis Ltda Federative Republic of Brazil Santa Clara V Energia Renováveis Ltda Federative Republic of Brazil Santa Clara VI Energia Renováveis Ltda Federative Republic of Brazil Eurus VI Energia Renováveis Ltda Federative Republic of Brazil Campo dos Ventos I Energias Renováveis S.A. Federative Republic of Brazil Campo dos Ventos II Energias Renováveis S.A. Federative Republic of Brazil Campo dos Ventos III Energias Renováveis S.A. Federative Republic of Brazil Campo dos Ventos IV Energias Renováveis S.A. Federative Republic of Brazil Campo dos Ventos V Energias Renováveis S.A. Federative Republic of Brazil Eurus V Energia Renováveis S.A. Federative Republic of Brazil CPFL Comercialização Brasil S.A. Federative Republic of Brazil Clion Assessoria e Comercialização de Energia Elétrica Ltda (CPFL Meridional) Federative Republic of Brazil CPFL Comercialização Cone Sul S.A. Federative Republic of Brazil CPFL Planalto Ltda. Federative Republic of Brazil CPFL Atende Centro de Contatos e Atendimentos Ltda. Federative Republic of Brazil CPFL Serviços, Equipamentos, Indústria e Comércio S.A. Federative Republic of Brazil Chumpitaz Serviços S.A. Federative Republic of Brazil CPFL Jaguariúna S.A. Federative Republic of Brazil Companhia Jaguari de Geração de Energia Federative Republic of Brazil Chapecoense Geração S.A. (Chapecoense) Federative Republic of Brazil Sul Geradora Participações S.A. Federative Republic of Brazil CPFL Bio Anicuns S.A. Federative Republic of Brazil CPFL Bio Itapaci S.A. Federative Republic of Brazil 2
